Citation Nr: 1114177	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  00-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent from September 29, 1999, to March 4, 2002, for posttraumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Sean A Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted entitlement to service connection for posttraumatic stress disorder with an initial evaluation of 50 percent disabling, effective September 29, 1999.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held in April 2002.  A copy of the transcript is of record.

The Board remanded the case in September 2003 and October 2005 for further development.  In a May 2005 rating decision the evaluation of the Veteran's post traumatic stress disorder was increased to 70 percent effective from July 2, 2004.  In a November 2006 Board decision entitlement to an evaluation above 70 percent prior to July 2, 2004, was denied.  The Board also granted entitlement to a 100 percent rating was granted effective July 2, 2004.  The Veteran appealed.  In a November 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision.

In May 2009 the Board again denied entitlement to a rating in excess of 70 percent for posttraumatic stress disorder  for the period from September 29, 1999 to March 4, 2002.  The Board, however, granted entitlement to a 100 percent rating from March 5, 2002 to July 1, 2004.  The Veteran again appealed to the Court.  

In an October 2010 Memorandum Decision, the Court reversed the May 2009 Board decision denying entitlement to an evaluation in excess of 70 percent, and remanded the case to the Board with instructions to grant a 100 percent rating for the period in question.



FINDING OF FACT

For the period from September 29, 1999, to March 4, 2002, the Veteran's posttraumatic stress disorder was manifested by total occupational and social impairment.


CONCLUSION OF LAW

For the period from September 29, 1999, to March 4, 2002, the Veteran met the criteria for a 100 percent rating for posttraumatic stress disorder.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the entire benefit sought has been granted, discussion of VA's compliance with VCAA notice and assistance requirements would serve no useful purpose.  Hence, it is omitted.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis

A 100 percent evaluation for posttraumatic stress disorder requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As set forth in the introduction, the Court determined that the evidence of record showed that the Veteran's posttraumatic stress disorder symptomatology met or approximated the criteria for a 100 percent rating for the period from September 29, 1999, to March 4, 2002.  Therefore, the Board enters an order to that effect.


ORDER

Entitlement to a 100 percent evaluation for posttraumatic stress disorder for the period September 29, 1999, to March 4, 2002, is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


